FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

ALASKA WILDERNESS LEAGUE;             
NATURAL RESOURCES DEFENSE
COUNCIL, INC.; PACIFIC
ENVIRONMENT AND RESOURCES
CENTER,
                       Petitioners,
                v.                       No. 07-71457
KEN SALAZAR, Secretary of
Interior, and MINERALS
MANAGEMENT SERVICE,
                      Respondents,
SHELL OFFSHORE, INC.,
             Respondent-Intervenor.
                                      




                           8163
8164           ALASKA WILDERNESS v. SALAZAR



RESISTING ENVIRONMENTAL               
DESTRUCTION ON INDIGENOUS LANDS,
A PROJECT OF THE INDIGENOUS
ENVIRONMENTAL NETWORK; CENTER
FOR BIOLOGICAL DIVERSITY AND
SIERRA CLUB,
                       Petitioners,
                 v.                        No. 07-71989
KEN SALAZAR, Secretary of
Interior, and MINERALS
MANAGEMENT SERVICE,
                      Respondents,
SHELL OFFSHORE, INC.,
             Respondent-Intervenor.
                                      

NORTH SLOPE BOROUGH; ALASKA           
ESKIMO WHALING COMMISSION,
                       Petitioners,
                 v.
                                           No. 07-72183
KEN SALAZAR, Secretary of
Interior, and MINERALS
                                         DOI No. 2007-152
                                              ORDER
MANAGEMENT SERVICE,
                      Respondents,
SHELL OFFSHORE, INC.,
             Respondent-Intervenor.
                                      
        On Petition for Review of a Decision of the
                   Department of Interior

                 Argued and Submitted
       December 4, 2007—San Francisco, California
                ALASKA WILDERNESS v. SALAZAR              8165
                     Filed June 30, 2009

    Before: Dorothy W. Nelson, Stephen Reinhardt, and
              Carlos T. Bea, Circuit Judges.


                         COUNSEL

Christopher Winter, Crag Law Center, Portland, Oregon;
Deirdre A. McDonnell, Earthjustice, Juneau, Alaska, for the
petitioners.

David C. Shilton, United States Department of Justice, Wash-
ington, D.C., for the respondent.

Kyle W. Parker, Patton Boggs LLP, Anchorage, Alaska, for
the respondent-intervenor.


                             ORDER
   Petitioners in this case challenge the Minerals Management
Service’s (“MMS”) approval of Respondent-Intervenor Shell
Offshore Inc.’s (“Shell”) 2007-2009 Beaufort Sea Plan of
Exploration (“EP”). On May 5, 2009, however, Shell with-
drew its EP, and the MMS subsequently rescinded its prior
approval of that EP. The MMS characterized the EP as “null
and void” and declared that it “will not consider nor approve
any exploratory drilling activity under this EP.”
   The MMS’s rescission of its approval of the EP, which was
the agency action at issue in this appeal, renders Petitioners’
challenge moot. Accordingly, Shell’s unopposed “Motion to
Dismiss Appeal as Moot” is GRANTED.
   This appeal is DISMISSED AS MOOT. The parties shall
bear their own costs on appeal. A certified copy of this order
shall serve as the mandate of this court.
   SO ORDERED.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.